DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (EPO Application 16205466.2 filed on December 20th, 2016).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 12th, 2021 and January 13th, 2022 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Paragraph 1, the US Patent Number is missing from the Continuation priority claim.
Appropriate correction is required.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “circuitry configured to …” in claim 11.

The Examiner notes one of ordinary skill in the art would afford “circuitry” status as connoting sufficient structure.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6, 8, and 10 of U.S. Patent No. 10,924,761 (US Application 15/8484,670).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Note: In the interest of brevity, the Examiner does not cite where the identical / similar limitations are recited.
Pending Application
US Patent #10,924,7611
Published Claims
Claim 1) A method for encoding a privacy masked image comprising a plurality of pixels into an encoded image frame of a video stream, the method comprising:

receiving pixel divided image data of an image, wherein the pixel divided image data is grouped into a plurality of encoding units;

[The Patented “receiving image data …” and “grouping the pixels …” limitations renders obvious the pending limitation to one of ordinary skill in the art.]

receiving data defining an area and graphical characteristic of a privacy mask that masks part of the image;

[The Patented “receiving data defining …” renders obvious the broader pending claim limitation to one of ordinary skill in the art.]




extending the privacy mask to be aligned with one or more encoding units having one or more pixels located within the privacy mask to form a redefined privacy mask;

generating a privacy masked image by applying the redefined privacy mask and the graphical characteristic of the privacy mask to the image; and

encoding the privacy masked image into the encoded image frame of the video stream, wherein the encoding comprises




preventing spatial prediction encoding of pixels within the redefined privacy mask of the image in response to the encoding of pixels within the redefined privacy mask of the image using image data related to pixels outside of the redefined privacy mask and

preventing temporal prediction encoding of pixels within the redefined privacy mask of the image in response to the encoding of pixels within the redefined privacy mask of the image using image data related to pixels outside of one or more privacy masks of any reference frame in the video stream.

[The four limitations above pending are obvious variants of the Patented corresponding limitations as would be readily recognized by one of ordinary skill in the art.]
Claim 1) A method for encoding a privacy masked image comprising a plurality of pixels into an encoded image frame of a video stream, the method comprising:

receiving image data of an image, wherein the image data represents pixels of the image;

grouping the pixels of the image into encoding units, wherein each encoding unit comprises a plurality of neighboring pixels;



receiving data defining a privacy mask of the image, the privacy mask masking part of the image in the interest of personal integrity, and graphical characteristics of the privacy mask including any one or a combination of constant coloring, smearing, and pixelization;


identifying all encoding units having one or more pixels located within the privacy mask;

extending the privacy mask to be aligned with the identified encoding units to form a redefined privacy mask covering the identified encoding units;

generating a privacy masked image by applying the redefined privacy mask and the graphical characteristics of the privacy mask to the image; and

encoding the privacy masked image into the encoded image frame of the video stream, wherein the encoding uses any one or a combination of spatial prediction encoding and temporal prediction encoding, the encoding comprising:

preventing spatial prediction encoding of pixels within the redefined privacy mask of the image when the spatial prediction encoding of pixels within the redefined privacy mask of the image relies on image data related to pixels outside the redefined privacy mask;

preventing temporal prediction encoding of pixels within the redefined privacy mask of the image when the temporal prediction encoding of pixels within the redefined privacy mask of the image relies on image data related to pixels outside of one or more privacy masks of any reference image frame in the video stream; and

performing temporal prediction encoding of pixels within the redefined privacy mask of the image when the temporal prediction encoding of pixels within the redefined privacy mask of the image relies on image data related to pixels inside a privacy mask of a reference image frame in the video stream,

wherein the privacy mask of the image and the one or more privacy masks of any reference image frame are classified, wherein the classification of the respective privacy mask comprises any one or a combination of a type of object being masked by the respective privacy mask and a privacy level of the respective privacy mask, wherein, upon the type of object being masked by the privacy mask of the image and a privacy mask of the reference image being the same,

the encoding comprises promoting temporal prediction encoding of pixels within the redefined privacy mask of the image based on image data related to pixels inside the privacy mask of the reference image frame, and wherein, upon the privacy level of the privacy mask of the image being higher than the privacy level of the privacy mask of the reference image frame, the encoding comprises preventing temporal prediction encoding of pixels within the redefined privacy mask of the image when the temporal prediction encoding of pixels within the redefined privacy mask of the image relies on image data related to pixels inside the privacy mask of the reference image frame.
Claim 2) The method of claim 1, wherein the encoding further comprises performing

spatial prediction encoding of pixels within the redefined privacy mask of the image in response to the encoding of pixels within the redefined privacy mask of the image using image data related to pixels inside of the redefined privacy mask.

[The Patented claims renders obvious reliance on the same information as in the pending claim limitation rendering the pending claim obvious to one of ordinary skill in the art.]
Claim 3) The method according to claim 1, wherein the encoding the privacy masked image includes performing
spatial prediction encoding of pixels within the redefined privacy mask of the image when the spatial prediction encoding of pixels within the redefined privacy mask relies on image frame data related to pixels inside the redefined privacy mask of the image.
Claim 3) The method of claim 1, wherein the encoding further comprises

performing temporal prediction encoding of pixels within the redefined privacy mask of the image using image data related to pixels inside of the one or more privacy masks of any reference frame in the video stream.

[The Patented claims renders obvious reliance on the same information as in the pending claim limitation rendering the pending claim obvious to one of ordinary skill in the art.]
Claim 1) [Relevant portion only]


performing temporal prediction encoding of pixels within the redefined privacy mask of the image when the temporal prediction encoding of pixels within the redefined privacy mask of the image relies on image data related to pixels inside a privacy mask of a reference image frame in the video stream,
Claim 4) The method of claim 1, further comprising

associating the privacy mask of the image and the one or more privacy masks of any reference frame with a classification.

[Patented claim 1 and further in view of Patented claim 2 uses classifications of two different masks to determine using temporal prediction or a prediction technique (e.g. spatial) to render obvious the obvious variant with the pending “association” between privacy masks with classification considerations as would be readily apparent to one of ordinary skill in the art.]
Claim 1) [Relevant portion only]

wherein the privacy mask of the image and the one or more privacy masks of any reference image frame are classified, wherein the classification of the respective privacy mask comprises any one or a combination of a type of object being masked by the respective privacy mask and a privacy level of the respective privacy mask, wherein, upon the type of object being masked by the privacy mask of the image and a privacy mask of the reference image being the same,

Claim 2) The method according to claim 1, wherein the classification of the privacy mask of the image and the classification of the one or more privacy masks of any reference image frame are used in determining whether to prevent or perform temporal prediction encoding within the redefined privacy mask of the image.

Claim 5) The method of claim 4,

wherein the classification of the privacy mask comprises any one or a combination of a type of object being masked by a respective privacy mask and a privacy level of a respective privacy mask.
Claim 1) [Relevant portion only]

wherein the classification of the respective privacy mask comprises any one or a combination of a type of object being masked by the respective privacy mask and a privacy level of the respective privacy mask,
Claim 6) The method of claim 4,

wherein the classification of the privacy mask of the image and the classification of the one or more privacy masks of any reference image frame are used in determining whether to prevent or perform spatial prediction encoding within the redefined privacy mask of the image.

[The Patented limitations of claims 1 and 2 render obvious the pending limitation as the prevention of temporal prediction using classifications of masks would render obvious performing spatial prediction using the same information and vice versa to one of ordinary skill in the art.]
Claim 1) [Relevant portion only]

wherein the privacy mask of the image and the one or more privacy masks of any reference image frame are classified, wherein the classification of the respective privacy mask comprises any one or a combination of a type of object being masked by the respective privacy mask and a privacy level of the respective privacy mask, wherein, upon the type of object being masked by the privacy mask of the image and a privacy mask of the reference image being the same,

Claim 2) The method according to claim 1, wherein the classification of the privacy mask of the image and the classification of the one or more privacy masks of any reference image frame are used in determining whether to prevent or perform temporal prediction encoding within the redefined privacy mask of the image.
Claim 7) The method of claim 4, wherein the classification of the privacy mask of the image and the classification of the one or more privacy masks of any reference image frame are used in determining whether to prevent or perform temporal prediction encoding of pixels within the redefined privacy mask of the image.
Claim 2) The method according to claim 1, wherein the classification of the privacy mask of the image and the classification of the one or more privacy masks of any reference image frame are used in determining whether to prevent or perform temporal prediction encoding within the redefined privacy mask of the image.
Claim 8) The method of claim 4, wherein the encoding further comprises

performing temporal prediction encoding of pixels within the redefined privacy mask of the image based on image data related to pixels inside the privacy mask of the reference image frame in response to the type of object being masked by the privacy mask of the image and the privacy mask of the reference image being the same.

[The Patented claim renders obvious the pending claim by determining the same type of object is masked and based on the determination performs temporal prediction as would be an obvious variant to one of ordinary skill in the art.]
Claim 1) [Relevant portion only]


wherein, upon the type of object being masked by the privacy mask of the image and a privacy mask of the reference image being the same, the encoding performed by the encoder circuit comprises promoting temporal prediction encoding of pixels within the redefined privacy mask of the image based on image data related to pixels inside the privacy mask of the reference image frame,
Claim 9) The method of claim 4, wherein the encoding further comprises

preventing temporal prediction encoding of pixels within the redefined privacy mask of the image when the temporal prediction encoding of pixels within the redefined privacy mask of the image uses image data related to pixels inside the privacy mask of the reference image frame in response to the privacy level of the privacy mask of the image being higher than the privacy level of the privacy mask of the reference image frame.
Claim 1) [Relevant portion only]

wherein, upon the privacy level of the privacy mask of the image being higher than the privacy level of the privacy mask of the reference image frame, the encoding comprises preventing temporal prediction encoding of pixels within the redefined privacy mask of the image when the temporal prediction encoding of pixels within the redefined privacy mask of the image relies on image data related to pixels inside the privacy mask of the reference image frame.
Claim 10) The method of claim 1,



wherein each encoding unit comprises a plurality of neighboring pixels.
Claim 1) [Relevant portion only]

grouping the pixels of the image into encoding units,
wherein each encoding unit comprises a plurality of neighboring pixels;
Claim 11) See claim 1 which is the method implemented by the claimed apparatus.
Claim 6) See claim 1 which is the method implemented by the claimed apparatus.
Claim 12) See claim 1 which is the method implemented by the claimed apparatus.
Claim 3) The method of claim 3 would be obvious to one of ordinary skill in the art to combine with patented claim 1 as claim 6 is the apparatus performing the steps of claim 1.
Claim 13) See claim 3 which is the method implemented by the claimed apparatus.
Claim 6) See claim 1 which is the method implemented by the claimed apparatus.
Claim 14) See claim 4 which is the method implemented by the claimed apparatus.
Claims 6 and 8) See claims 1 and 2 respectively which are the methods implemented by the claimed apparatuses.
Claim 15) See claim 5 which is the method implemented by the claimed apparatus.
Claim 6) See claim 1 which is the method implemented by the claimed apparatus.
Claim 16) See claim 6 which is the method implemented by the claimed apparatus.
Claims 6 and 8) See claims 1 and 2 respectively which are the methods implemented by the claimed apparatuses.
Claim 17) See claim 7 which is the method implemented by the claimed apparatus.
Claim 8) See claim 2 which is the method implemented by the claimed apparatus.
Claim 18) See claim 8 which is the method implemented by the claimed apparatus.
Claim 6) See claim 1 which is the method implemented by the claimed apparatus.
Claim 19) See claim 8 which is the method implemented by the claimed apparatus.
Claim 6) See claim 1 which is the method implemented by the claimed apparatus.
Claim 20) See claim 1 which is the method implemented by the claimed program.
Claim 10) See claim 1 which is the method implemented by the claimed program.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the ordering of steps and the use of “in response to” and “when” conditions for triggering different prediction modes in understanding the scope of the Patented claims includes that of the pending limitations and are obvious variants to one of ordinary skill in the art.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “circuitry configured to …” in claim 11.

The Examiner notes 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Regarding claim 1, the claim recites “pixels into an encoded image frame” [line 2], but the encoded frame is not generated until the “encoding the privacy masked image” [line 12] and further the preamble is not normally afforded patentable weight.
Regarding claim 20, see claim 1 for similar reasoning regarding the “into an encoded frame” thus the claim is similarly Objected.

Regarding claim 1, the claim merely recites a “preventing” outcome based on an input region, but no test or condition to positively reach such a conclusion.  Thus, any prediction that occurs or does not occur based on the prediction region / regions claimed falls within the broadest reasonable interpretation of the claim which yields the feature as having little if any patentable weight.
Regarding claims 11 and 20, see claim 1 for similar reasoning as the apparatus and programs respectively claimed performing the steps of the method of claim 1 and thus are similarly Objected.
Regarding claims 2 – 10 and 12 – 19, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Objected.

Regarding claim 2, the claim is missing a period.
Regarding claim 10, the “neighboring” appears to be a term of degree and further the claim appears to not further limit claim 1 in view of the “receiving pixel divided image data …” limitation as one of ordinary skill in the art would understand the divided data would be block based encoding where the units claimed are obvious variants of known block / partitioning techniques.
Regarding claim 12, the claim is missing a period.

Regarding claim 5, the claim recites a “type of object”, but the “type” appears to be a term of degree or have vague and Indefinite metes and bounds as to what types the object may have, thus any description or property of the object appears to fall within the broadest reasonable interpretation of the claim.
Regarding claim 8, see claim 5 for similar reasoning regarding the “type of object” and thus is similarly Objected.
Regarding claims 15 and 18, see claims 5 and 8 respectively which are the methods performing the steps of the claimed apparatus and thus claims 15 and 18 are similarly Objected.

Regarding claims 6 – 7 and 16 – 17, the claims recite the feature “whether to prevent or perform” [e.g. claim 6 line 3 as representative where claims 7, 16, and 17 recite the same feature as well] in which no determination is made other than stating a feature in the image and make a decision.  It is unclear how the feature further limits claims 1 (and 11 for claims 16 – 17) since the “preventing” aspect is claimed.  Thus, in the broadest reasonable interpretation of the claims since the classification is Indefinite, any prediction perform using any considerations of the privacy mask renders the claims obvious.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the metes and bounds of the claimed “classification” renders the claim vague and Indefinite.  The term "classification" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim merely associates a "classification" to the "privacy mask", but does not set metes and bounds or provide a degree of obtaining a "classification" as the claim does not say what or how is classified.
Should claim 5 be incorporated into claim 4, then the Rejection would be overcome.
Regarding claim 14, see claim 4 which is the method performing the steps of the claimed apparatus for similar reasons regarding the claims “classification” and thus is similarly Rejected.
Should claim 15 be incorporated into claim 14, then the Rejection would be overcome.

The term "privacy level" in claim 5 is a relative term which renders the claim vague and indefinite. The term "privacy level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim merely associates a "privacy level" to the "privacy mask", but does not set metes and bounds or provide a degree of obtaining a "privacy level" as the claim does not say what or how such a level is determined or even relates to the type of object masked.
Regarding claim 9, the claim recites a “higher than” condition regarding the level of the privacy masked but considerations as to how to assess a “privacy level” thus does not cure deficiencies of claim 5 and is similarly Rejected.
Regarding claims 15 and 19, see claims 5 and 9 respectively which are the methods performing the steps of the claimed apparatus and thus claims 15 and 19 are similarly Rejected.

Regarding claim 1, the metes and bounds of the claimed “graphical characteristic” renders the claim vague and Indefinite.  The term " graphical characteristic " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim merely associates a "graphical characteristic" to the "privacy mask", but does not set metes and bounds.
Regarding claims 11 and 20, see claim 1 for similar reasoning as the apparatus and programs respectively claimed performing the steps of the method of claim 1 and thus are similarly Rejected.
Regarding claims 2 – 10 and 12 – 19, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 10 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al. (US PG PUB 2011/0085035 A1 referred to as “Choi” throughout) [Cited in Applicant’s February 12th, 2021 IDS as US PG PUB Item #5], and further in view of Dutt, et al. (US PG PUB 2012/0236935 A1 referred to as “Dutt” throughout) [Cited in Applicant’s February 12th, 2021 IDS as US PG PUB Item #5].
Regarding claim 1, see claim 11 which is the apparatus performing the steps of the claimed method.
Regarding claim 2, see claim 12 which is the apparatus performing the steps of the claimed method.
Regarding claim 3, see claim 13 which is the apparatus performing the steps of the claimed method.
Regarding claim 20, see claim 11 which is the apparatus performing the steps of the claimed program.

Regarding claim 10, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).  Xu renders obvious classifying images / regions and prediction considerations providing additional considerations of the object type and the object being static or changing to affect Dutt’s QP selection for the mask to apply to the object.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask and Xu’s classification considerations to supplement those of Dutt’s to further describe additional considerations in selecting prediction modes for a privacy mask / masked region in an image.  The combination teaches
wherein each encoding unit comprises a plurality of neighboring pixels [Choi Figures 1 and 3 as well as Paragraphs 31 – 35 (MB (macroblock) partitions of an image used (rendering obvious the claimed “encoding units”) which comprise of pixels as described in Paragraph 31 where the neighborhood would be those pixels within the block / MB as would be readily recognized by one of ordinary skill in the art);].
See claim 1 for the motivation to combine Choi and Dutt.

Regarding claim 11, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask.  The combination teaches
circuitry [The Examiner notes the Dutt Figures 1 and 13 as well as Paragraphs 116 – 120 teaches “circuit” implementation and thus incorporated throughout the Rejection in the interest of brevity addressing the claimed “circuitry”] configured to receive pixel divided image data of an image, wherein the pixel divided image data is grouped into a plurality of encoding units [Choi Figures 1 and 3 as well as Paragraphs 31 – 38 (various MB partitions used defined in pixel units and the image is divided into macroblocks (obvious variant of the claimed “encoding units”)];
circuity configured to receive data defining an area and graphical characteristic of a privacy mask that masks part of the image [Choi Figures 1 – 4 as well as Paragraphs 2 – 5 (masking a person for security reasons), 28 – 31 (identification of ask to generate and MBs affected using MBs for alignment), 34 – 38 (masking area and MBs with data and mask is of a given / constant color rendering obvious the “graphical characteristic” claimed of the privacy mask claimed to one of ordinary skill in the art), 44 – 48 (alignment of mask to MB boundaries), 51 – 53 (computations for the mask area and affected MBs), and 67 (“given color” for the mask rendering obvious a constant coloring to one of ordinary skill in the art) where for a visual description of Choi’s masking see Dutt Figures 2 and 6 – 11 (subfigures included showing mask and partitioning of an image – see in particular reference character 1106 (mask of constant color) see as well Paragraphs 23 and 65 (constant color masks such as “gray”))];
circuitry configured to extend the privacy mask to be aligned with one or more encoding units having one or more pixels located within the privacy mask to form a redefined privacy mask [Choi Figures 1 – 3 as well as Paragraphs 28 – 31 (identification of mask to generate and MBs affected using MBs for alignment), 44 – 48 (alignment of mask to MB boundaries), and 50 – 53 with additional details and considerations taught by Dutt Figures 2 and 6 – 10 (subfigures included) as well as Paragraphs 32 – 36 (ROI and mask are block-based or adjusted / aligned to MBs), 41 – 42, 50 – 52 (align mask to MB / ROIs), 97 (alignment of mask to MBs)];
circuity configured to generate a privacy masked image by applying the redefined privacy mask and the graphical characteristic of the privacy mask to the image [Choi Figures 1 – 3 as well as Paragraphs 28 – 31 (identification of ask to generate and MBs affected using MBs for alignment), 34 – 38 (masking area and MBs with data and mask is of a given / constant color rendering obvious the “graphical characteristic” claimed of the privacy mask claimed to one of ordinary skill in the art), 44 – 48 (alignment of mask to MB boundaries), 67 (“given color” for the mask rendering obvious a constant coloring to one of ordinary skill in the art) with additional details and considerations taught by Dutt Figures 2 and 6 – 10 (subfigures included) as well as Paragraphs 23 (masking with a constant color rendered obvious (e.g. gray – Paragraph 65)), 32 – 36 (ROI and mask are block-based or adjusted / aligned to MBs), 41 – 42, 50 – 52 (align mask to MB / ROIs)]; and
circuitry configured to encode the privacy masked image into the encoded image frame of the video stream [Choi Figures 1 and 4 (see at least reference characters 110, 120, and 121) as well as Paragraphs 31 – 38 (block based encoding of the image and privacy mask)], wherein the encoding comprises
preventing spatial prediction encoding of pixels within the redefined privacy mask of the image in response to the encoding of pixels within the redefined privacy mask of the image using image data related to pixels outside of the redefined privacy mask [Choi Figures 2 and 4 as well as Paragraphs 34 – 38 (selection of prediction mode and use of mask or outside mask data in the image) and 59 – 68 (selection of inter / intra mode based on image data outside of the mask area (rendering obvious the limitation since selecting inter / temporal prediction would thus disable intra prediction (not selected)); Dutt Figures 4, and 10 – 13 (subfigures included and see at least reference characters 410, 418, 420, and 1202) as well as Paragraphs 48 – 50 (inter prediction selection), 68 – 74 (selection of prediction mode information), and 84 – 87 (disabling intra / spatial prediction), 95 – 99 and 102 – 104 (inter / temporal prediction selected);] and
preventing temporal prediction encoding of pixels within the redefined privacy mask of the image in response to the encoding of pixels within the redefined privacy mask of the image using image data related to pixels outside of one or more privacy masks of any reference frame in the video stream [Choi Figures 2 and 4 as well as Paragraphs 34 – 38 (selection of prediction mode and use of mask or outside mask data in the image) and 59 – 68 (selection of inter / intra mode based on image data outside of the mask area (rendering obvious the limitation since selecting intra / spatial prediction would thus disable inter prediction (not selected)); Dutt Figures 4, and 10 – 13 (subfigures included and see at least reference characters 410, 418, 420, and 1202) as well as Paragraphs 34 – 37 (skip mode), 48 – 50 (inter prediction selection), 68 – 74 (selection of prediction mode information where the code in Paragraph 74 renders obvious disabling the inter / temporal prediction mode), 84 – 87 and 95 – 98 (disabling intra / spatial prediction);].
	The motivation to combine Dutt with Choi is to combine feature in the same / related field of invention of “masking multimedia data” [Dutt Paragraph 2] in order to improve compression and efficiency of the encoder processing privacy masked images [Dutt Paragraphs 23 – 25 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Choi and Dutt which will be used throughout the Rejection.

Regarding claim 12, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask.  The combination teaches
wherein the encoding further comprises performing spatial prediction encoding of pixels within the redefined privacy mask of the image in response to the encoding of pixels within the redefined privacy mask of the image using image data related to pixels inside of the redefined privacy mask [Choi Figures 2 and 4 as well as Paragraphs 34 – 38 (selection of prediction mode and use of mask or outside mask data in the image) and 59 – 64 (selection of inter / intra mode based on image data of the mask area (rendering obvious the limitation since selecting intra / spatial prediction would thus disable inter prediction (not selected) where S404 suggests also using the inside of the mask for intra prediction (see also reuse of intra prediction)); Dutt Figures 4, and 10 – 13 (subfigures included and see at least reference characters 410, 418, 420, and 1202) as well as Paragraphs 34 – 37 (skip mode), 48 – 50 (inter prediction selection), 68 – 78 (selection of prediction mode information where the code in Paragraph 74 renders obvious disabling the inter / temporal prediction mode and at least Paragraph 72 considers inside the mask for mode selection)].
See claim 11 for the motivation to combine Choi and Dutt.

Regarding claim 13, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask.  The combination teaches
wherein the encoding further comprises performing temporal prediction encoding of pixels within the redefined privacy mask of the image using image data related to pixels inside of the one or more privacy masks of any reference frame in the video stream [Choi Figures 2 and 4 as well as Paragraphs 34 – 38 (selection of prediction mode and use of mask or outside mask data in the image) and 59 – 68 (selection of inter / intra mode based on image data of the mask area (rendering obvious the limitation since selecting intra / spatial prediction would thus disable inter prediction (not selected)); Dutt Figures 4, and 10 – 13 (subfigures included and see at least reference characters 410, 418, 420, and 1202) as well as Paragraphs 34 – 37 (skip mode), 48 – 50 (inter prediction selection), 68 – 74 (selection of prediction mode information where the code in Paragraph 74 renders obvious disabling the inter / temporal prediction mode), 84 – 87 (disabling intra / spatial prediction), 95 – 99 and 102 – 104 (inter / temporal prediction selected and MV computation which is based on the mask position / region masked)].
See claim 11 for the motivation to combine Choi and Dutt.

Claim(s) 4 – 8 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Dutt as applied to claims 1 and 11 above, and further in view of Xu, et al. (US Patent #8,965,140 B1 referred to as “Xu” throughout) [Cited in Applicant’s February 12th, 2021 IDS as US Patent Item #4].
Regarding claim 4, see claim 14 which is the apparatus performing the steps of the claimed method.
Regarding claim 5, see claim 15 which is the apparatus performing the steps of the claimed method.
Regarding claim 6, see claim 16 which is the apparatus performing the steps of the claimed method.
Regarding claim 7, see claim 17 which is the apparatus performing the steps of the claimed method.
Regarding claim 8, see claim 18 which is the apparatus performing the steps of the claimed method.

Regarding claim 14, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).  Xu renders obvious classifying images / regions and prediction considerations providing additional considerations of the object type and the object being static or changing to affect Dutt’s QP selection for the mask to apply to the object.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask and Xu’s classification considerations to supplement those of Dutt’s to further describe additional considerations in selecting prediction modes for a privacy mask / masked region in an image.  The combination teaches
	circuitry configured to associate the privacy mask of the image and the one or more privacy masks of any reference frame with a classification [Dutt Figures 2, 4 – 5, and 10 – 12 (subfigures included) as well as 32 – 36 (classifying the mask / determining a classification to use), 40 – 42, 55 – 62 (privacy factor and variation / classification of the mask given), 67 – 69 (selection of prediction mode including considerations of classification / QP), 93 – 98 and 101 – 110 (classification used in inter / temporal prediction selection and MV determination considering masks in reference frames); Xu Figures 2 – 3 (see at least reference characters “210” and “310”), 6 – 7, and 11 as well as Column 7 line 49 – Column 8 line 23 (classification and typing the mask with comparisons to previous masks (e.g. classifying a dirty mask / pixels changed within the mask), Column 9 lines 39 – 51 (mask association with a classification for processing), Column 12 line 45 – Column 13 line 26 (classification of blocks including the mask for processing)].
See claim 11 for the motivation to combine Choi and Dutt.
The motivation to combine Xu with Dutt and Choi is to combine features in the same / related field of invention of mixed content video processing [Xu Column 1 lines 7 – 16 and 39 – 44] in order to improve efficiency / performance in video codecs (encoders / decoders) [Xu Column 1 lines 45 – 50 where at least KSR Rationale (D) or (F) are also applicable].
This is the motivation to combine Choi, Dutt, and Xu which will be used throughout the Rejection.

Regarding claim 15, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).  Xu renders obvious classifying images / regions and prediction considerations providing additional considerations of the object type and the object being static or changing to affect Dutt’s QP selection for the mask to apply to the object.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask and Xu’s classification considerations to supplement those of Dutt’s to further describe additional considerations in selecting prediction modes for a privacy mask / masked region in an image.  The combination teaches
wherein the classification of the privacy mask comprises any one or a combination of a type of object being masked by a respective privacy mask and a privacy level of a respective privacy mask [Choi Figures 2 and 4 as well as Paragraphs 14 (color of mask to classify the mask as function of the object / signify a level of privacy), 24 – 28 (MV re-use used / reference frame used for inter / temporal prediction based on same color mask), 31,and 59 – 66 (inter prediction allowed including MV re-use thus rendering obvious the promotion of temporal prediction); Dutt Figures 2, 4 – 5, and 10 – 12 (subfigures included) as well as Paragraphs 3 – 6 (classifying based on ROI contents / object), 22 – 26, 32 – 36 (classifying the mask / determining a classification to use), 38 – 42, 55 – 62 (privacy factor and variation / classification of the mask given to address the “privacy level” portion of the claim), 67 – 69 (selection of prediction mode including considerations of classification / QP), 93 – 98 and 101 – 110 (classification used in inter / temporal prediction selection and MV determination considering masks in reference frames); Xu Figures 2 – 3 and 5 – 6 (see at least reference characters 508, 510, and 512) as well as Column 12 line 45 – Column 13 line 26 (object type used to select prediction mode where the object type renders obvious the “type of object” claimed), Column 13 line 40 – Column 33 (levels / nearby colors suggest a privacy level used), and Column 15 lines 15 – 37 (prediction based on type of object / additional considerations in selecting the prediction mode with object masked considerations)].
See claim 14 for the motivation to combine Choi, Dutt and Xu.

Regarding claim 16, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).  Xu renders obvious classifying images / regions and prediction considerations providing additional considerations of the object type and the object being static or changing to affect Dutt’s QP selection for the mask to apply to the object.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask and Xu’s classification considerations to supplement those of Dutt’s to further describe additional considerations in selecting prediction modes for a privacy mask / masked region in an image.  The combination teaches
wherein the classification of the privacy mask of the image and the classification of the one or more privacy masks of any reference image frame are used in determining whether to prevent or perform spatial prediction encoding within the redefined privacy mask of the image [See claims 14 and 15 for citations of “classification” and additionally Choi Figures 2 and 4 as well as Paragraphs 24 – 28 (MV re-use used / reference frame used for inter / temporal prediction based on same color mask), 31, 37 – 38 (intra prediction of a mask), and 59 – 66 (intra prediction allowed and used (matching the mask in the area of the same color / object type)); Dutt Figures 2, 4 – 8 (see at least reference characters 404, 418, and 420), and 10 – 12 (subfigures included) as well as Paragraphs 3 – 6 (classifying based on ROI contents / object), 26, 45 – 47 (searching for the same object type / constant color for intra prediction), 67 – 69 (selection of prediction mode including considerations of classification / QP), 71 – 75, 86 – 89 (constant color searched / same object type in view of Xu for intra / spatial), 93 – 100; Xu Figures 2 – 3 and 5 – 6 (see at least reference characters 508, 510, and 512) as well as Column 12 line 45 – Column 13 line 26 (object type used to select prediction mode where the object type renders obvious the “type of object” claimed), Column 13 line 40 – Column 33 (levels / nearby colors suggest a privacy level used), and Column 15 lines 15 – 37 (prediction based on type of object / additional considerations in selecting the prediction mode with object masked considerations with spatial and temporal analysis used for prediction selection)].
See claim 14 for the motivation to combine Choi, Dutt and Xu.

Regarding claim 17, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).  Xu renders obvious classifying images / regions and prediction considerations providing additional considerations of the object type and the object being static or changing to affect Dutt’s QP selection for the mask to apply to the object.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask and Xu’s classification considerations to supplement those of Dutt’s to further describe additional considerations in selecting prediction modes for a privacy mask / masked region in an image.  The combination teaches
wherein the classification of the privacy mask of the image and the classification of the one or more privacy masks of any reference image frame are used in determining whether to prevent or perform temporal prediction encoding of pixels within the redefined privacy mask of the image [Choi Figures 2 and 4 as well as Paragraphs 14 (color of mask to classify the mask as function of the object / signify a level of privacy), 24 – 28 (MV re-use used / reference frame used for inter / temporal prediction based on same color mask), 31, and 59 – 66 (inter prediction allowed including MV re-use thus rendering obvious the promotion of temporal prediction); Dutt Figures 2, 4 – 7 (see at least reference characters 404, 418, and 420), 9 (inter prediction considerations with the mask), and 10 – 12 (subfigures included) as well as Paragraphs 3 – 6 (classifying based on ROI contents / object), 22 – 26, 32 – 36 (classifying the mask / determining a classification to use), 38 – 42, 55 – 62 (classification of the mask given to search for in using inter prediction / determine which prediction type to use), 67 – 69 (selection of prediction mode including considerations of classification / QP), 93 – 98 and 101 – 110 (classification used in inter / temporal prediction selection and MV determination considering masks in reference frames which classification / object type considerations as taught by Xu); Xu Figures 2 – 3 and 5 – 6 (see at least reference characters 508, 510, and 512) as well as Column 12 line 45 – Column 13 line 26 (object type used to select prediction mode where the object type renders obvious the “type of object” claimed), Column 13 line 40 – Column 33 (levels / nearby colors suggest a privacy level used), and Column 15 lines 15 – 37 (prediction based on type of object with temporal analysis of the masks to determine the prediction mode)].
See claim 14 for the motivation to combine Choi, Dutt and Xu.

Regarding claim 18, Choi teaches using privacy masks in image processing and encodes images with privacy masks including considerations for prediction of the privacy mask.  Dutt teaches additional processing during encoding of a privacy mask with additional prediction considerations (such as including a skip mode supplementing Choi to further render obvious prevention of prediction modes) and encoding steps / processing as a function of classifications of what the mask is covering through the selection of QP (quantization parameter) indicates the classification given to the mask further based on what the privacy mask is to block / obstruct (to supplement Choi’s teaches where the QP / classification of the mask is used to influence prediction modes to use in view of the present invention).  Xu renders obvious classifying images / regions and prediction considerations providing additional considerations of the object type and the object being static or changing to affect Dutt’s QP selection for the mask to apply to the object.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Choi’s teaching of encoding with a privacy mask to include considerations of Dutt’s skip mode and classification of the content of mask / covered by the mask and Xu’s classification considerations to supplement those of Dutt’s to further describe additional considerations in selecting prediction modes for a privacy mask / masked region in an image.  The combination teaches
wherein the encoding further comprises performing temporal prediction encoding of pixels within the redefined privacy mask of the image based on image data related to pixels inside the privacy mask of the reference image frame [See claims 11 (preventing spatial prediction limitation) and claim 17 (perform / prevent temporal prediction) for citations] in response to the type of object being masked by the privacy mask of the image and the privacy mask of the reference image being the same [Choi Figures 2 and 4 as well as Paragraphs 14 (color of mask to classify the mask as function of the object type – to use for comparing across frames (e.g. search for same color mask)), 24 – 28 (MV re-use used / reference frame used for inter / temporal prediction based on same color mask), 31, and 59 – 66 (inter prediction allowed including MV re-use thus rendering obvious the promotion of temporal prediction); Dutt Figures 2, 4 – 7 (see at least reference characters 404, 418, and 420), 9 (inter prediction considerations with the mask), and 10 – 12 (subfigures included) as well as Paragraphs 3 – 6 (classifying / type of the ROI / object), 32 – 36 (type considerations of the mask for prediction), 38 – 42, 55 – 62 (classification of the mask given to search for in using inter prediction / determine which prediction type to use in combination with Xu on type of object considerations), 67 – 69 (selection of prediction mode including considerations of object / QP . color), 93 – 98 and 101 – 110 (classification used in inter / temporal prediction selection and MV determination considering masks in reference frames which classification / object type considerations as taught by Xu); Xu Figures 2 – 3 and 5 – 6 (see at least reference characters 508, 510, and 512) as well as Column 12 line 45 – Column 13 line 26 (object type used to select prediction mode where the object type renders obvious the “type of object” claimed), Column 13 line 40 – Column 33 (levels / nearby colors suggest a privacy level used), and Column 15 lines 15 – 37 (prediction based on type of object with temporal analysis of the masks to determine the prediction mode)].
See claim 14 for the motivation to combine Choi, Dutt and Xu.

Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 is taken as the representative claim with claim 9 being the method performed by the apparatus of claim 19.  Claim 19 in combination with claims 11 and 14 recites features similar to those indicated as allowable in US Application 15/848,670 (US Patent #10,924,761) and are referred to and thus incorporated.  Similarly, the comparison of “privacy levels” is considered novel as the prior art does not strongly suggest such a feature or how to associate the prediction mode to a comparison of levels in the privacy mask used assuming the term is defined and features associated with the privacy are resolved to address outstanding 112 Rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho, et al (US Patent #8,300,689 B2 referred to as “Cho” throughout) teaches in Figures 2 – 3 a traditional encoder with foreground / background segmenting of masking and skip mode prediction for segmented regions with using gray predictors (a common color of privacy masks).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487